



SWITCH, INC.
2017 INCENTIVE AWARD PLAN



RESTRICTED STOCK UNIT GRANT NOTICE
Switch, Inc., a Nevada corporation (the “Company”), has granted to the
participant listed below (“Participant”) the Restricted Stock Units (the “RSUs”)
described in this Restricted Stock Unit Grant Notice (this “Grant Notice”),
subject to the terms and conditions of the 2017 Incentive Award Plan (as amended
from time to time, the “Plan”) and the Restricted Stock Unit Agreement attached
as Exhibit A (the “Agreement”), both of which are incorporated into this Grant
Notice by reference. Capitalized terms not specifically defined in this Grant
Notice or the Agreement have the meanings given to them in the Plan.
Participant:
Rob Roy
Grant Date:
December 27, 2017
Number of RSUs:
50,638
Vesting Commencement Date:
October 11, 2017
Vesting Schedule:
The RSUs will: (i) be vested as to 40% of the RSUs on the Grant Date and (ii)
will continue to vest as to 2.5% of the RSUs on each of the first eight
quarterly anniversaries of the Vesting Commencement Date and as to 5% of the
RSUs on each quarterly anniversary thereafter, subject to Participant’s
continued service with the Company or an Affiliate.
 
 

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement. Participant has reviewed the Plan, this Grant Notice and the
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.
SWITCH, INC.
PARTICIPANT
By:
/s/ Gabe Nacht
/s/ Rob Roy
Name:
Gabe Nacht
Rob Roy
Title:
Chief Financial Officer
 


SWITCH, LTD.
 
By:
/s/ Gabe Nacht
 
Name:
Gabe Nacht
 
Title:
Chief Financial Officer
 










--------------------------------------------------------------------------------


Exhibit A


RESTRICTED STOCK UNIT AGREEMENT
Capitalized terms not specifically defined in this Restricted Stock Unit
Agreement (this “Agreement”) have the meanings specified in the Grant Notice or,
if not defined in the Grant Notice, in the Plan.
ARTICLE I.
GENERAL
1.1    Award of RSUs and Dividend Equivalents.
(a)    The Company has granted the RSUs to Participant effective as of the Grant
Date set forth in the Grant Notice (the “Grant Date”). Each RSU represents the
right to receive one Share as set forth in this Agreement. Participant will have
no right to the distribution of any Shares until the time (if ever) the RSUs
have vested.
(b)    The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share. The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid. Any Dividend Equivalents granted in connection
with the RSUs issued hereunder, and any amounts that may become distributable in
respect thereof, shall be treated separately from such RSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A.
1.2    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.3    Unsecured Promise. The RSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.
1.4    Defined Terms.
(a)    “Cause” shall mean “Cause” as defined in an applicable employment
agreement, or if no such agreement exists or no definition for “Cause” (or
similar term) is contained in such agreement, shall mean the occurrence of any
one or more of the following events unless, to the extent capable of correction,
Participant fully corrects the circumstances constituting Cause within 30 days
after receipt of a notice of termination:
(i)    Participant’s willful failure to substantially perform his duties with
the Company and its Affiliates (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a notice of termination for Good
Reason), after a written demand for performance is delivered to Participant by
the Board, which demand specifically identifies the manner in which the Board
believes that Participant has not performed his duties;







--------------------------------------------------------------------------------




(ii)    Participant’s commission of an act of fraud or material dishonesty
resulting in reputational, economic or financial injury to the Company and its
Affiliates;
(iii)    Participant’s commission of, including any entry by Participant of a
guilty or no contest plea to, a felony or other crime involving moral turpitude;
(iv)    a material breach by Participant of his fiduciary duty to the Company
and its Affiliates which results in reputational, economic or other injury to
the Company and its Affiliates; or
(v)    Participant’s material breach of Participant’s obligations under a
written agreement between the Company (or an Affiliate) and Participant,
including without limitation, a material breach of the Fifth Amended and
Restated Operating Agreement of Switch, Ltd.
(b)    “Good Reason” shall mean “Good Reason” as defined in an applicable
employment agreement, or if no such agreement exists or no definition for “Good
Reason” (or similar term) is contained in such agreement, shall mean the
occurrence of any one or more of the following events without Participant’s
prior written consent, unless the Company and its Affiliates fully correct the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:
(i)    a material diminution in Participant’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, excluding for this purpose any isolated, insubstantial or
inadvertent actions not taken in bad faith and which are remedied by the Company
and its Affiliates promptly after receipt of notice thereof given by
Participant;
(ii)    the Company’s (or its Affiliate’s) material reduction of Participant’s
base salary, as the same may be increased from time to time;
(iii)    a material change in the geographic location at which Participant must
perform his services which shall, in any event, include only a relocation by
more than 25 miles from its existing location as of the Grant Date; or
(iv)    the Company’s (or its Affiliate’s) material breach of this Agreement.
Notwithstanding the foregoing, Participant will not be deemed to have resigned
for Good Reason unless (1) Participant provides the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed by
Participant to constitute Good Reason within 60 days after the date of the
occurrence of any event that Participant knows or should reasonably have known
to constitute Good Reason, (2) the Company (or an Affiliate) fails to cure (to
the extent capable of cure) such acts or omissions within 30 days following its
receipt of such notice, and (3) the effective date of Participant’s termination
for Good Reason occurs no later than 60 days after the expiration of such cure
period.
(c)    “Qualifying Termination” shall mean a termination of Participant’s
service with the Company and its Affiliates by the Company (or an Affiliate)
without Cause, by Participant for Good Reason or due to Participant’s death or
disability.


A-2



--------------------------------------------------------------------------------




ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT
2.1    Vesting; Forfeiture.
(a)    Subject to Sections 2.1(b) and 2.1(c), (i) the RSUs will vest according
to the vesting schedule in the Grant Notice except that any fraction of an RSU
that would otherwise be vested will be accumulated and will vest only when a
whole RSU has accumulated and (ii) in the event of Participant’s Termination of
Service for any reason, all unvested RSUs will immediately and automatically be
cancelled and forfeited.
(b)    If a Qualifying Termination occurs, then any then-unvested RSUs will vest
in full, subject to Participant’s timely execution and non-revocation of a
general release of claims against the Company and its Affiliates in a form
prescribed by the Company in its sole discretion.
(c)    If either a Change in Control and/or Sale of the Company (as defined in
the Fourth Amended and Restated Operating Agreement of Switch, Ltd.) occurs, and
Participant remains in continuous service with the Company and its Affiliates
until immediately prior to such event, then any then-unvested RSUs will vest in
full as of immediately prior to such event.
(d)    Dividend Equivalents (including any Dividend Equivalent Account balance)
will vest or be forfeited, as applicable, upon the vesting or forfeiture of the
RSU with respect to which the Dividend Equivalent (including the Dividend
Equivalent Account) relates.
2.2    Settlement.
(a)    RSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares as soon as administratively practicable after
the vesting of the applicable RSU, but in no event more than 60 days after the
RSU’s vesting date.
(b)    Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.
(c)    If a Dividend Equivalent is paid in Shares, the number of Shares paid
with respect to the Dividend Equivalent will equal the quotient, rounded down to
the nearest whole Share, of the Dividend Equivalent Account balance divided by
the Fair Market Value of a Share on the day immediately preceding the payment
date.
ARTICLE III.
TAXATION AND TAX WITHHOLDING
3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this


A-3



--------------------------------------------------------------------------------




Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.
3.2    Tax Withholding.
(a)    The Company shall withhold, or cause to be withheld, Shares otherwise
vesting or issuable under this Award (including the RSUs or Dividend
Equivalents) in satisfaction of any applicable withholding tax obligations. The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value on the date of withholding no
greater than the aggregate amount of such liabilities based on the maximum
individual statutory withholding rates in Participant’s applicable jurisdictions
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such taxable income.
(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Affiliate takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents. Neither the Company nor any Affiliate makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Affiliates do
not commit and are under no obligation to structure the RSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.
ARTICLE IV.
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the RSUs, the Shares subject
to the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.
4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.


A-4



--------------------------------------------------------------------------------




4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the RSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.
4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof. The parties
acknowledge that the consideration set forth in this Agreement is in full
satisfaction of the obligations of Switch, Ltd. under Section 5.4.2 of that
certain LTIP Incentive Unit Award Agreement by and between Participant and
Switch, Ltd. effective as of September 7, 2017.
4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs and Dividend Equivalents,
and rights no greater than the right to receive cash or the Shares as a general
unsecured creditor with respect to the RSUs and Dividend Equivalents, as and
when settled pursuant to the terms of this Agreement.
4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Affiliate or interferes with or restricts in any
way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.
4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
* * * * *


A-5

